Exhibit 10.3

 

 

SECURITY AGREEMENT

 

by

 

SUMMER INFANT (USA), INC.

as Lead Borrower

 

and

 

THE OTHER BORROWERS AND LOAN PARTIES PARTY HERETO

FROM TIME TO TIME

 

and

 

SALUS CAPITAL PARTNERS, LLC,

as Agent

 

Dated as of February 28, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

PREAMBLE

 

1

 

 

 

RECITALS

 

1

 

 

 

AGREEMENT

 

2

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

2

 

 

SECTION 1.1

Definitions

2

SECTION 1.2

Interpretation

5

SECTION 1.3

Perfection Certificate

5

 

 

 

ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS

5

 

 

SECTION 2.1

Pledge; Grant of Security Interest

5

SECTION 2.2

Secured Obligations

6

SECTION 2.3

Security Interest

6

 

 

 

ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL

7

 

 

SECTION 3.1

Delivery of Certificated Securities Collateral

7

SECTION 3.2

Perfection of Uncertificated Securities Collateral

7

SECTION 3.3

Other Actions

8

SECTION 3.4

Supplements; Further Assurances

8

SECTION 3.5

Joinder of Additional Grantors

10

 

 

 

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

11

 

 

SECTION 4.1

Limitation on Liens; Defense of Claims; Transferability of Collateral

11

SECTION 4.2

Chief Executive Office; Change of Name; Jurisdiction of Organization

11

SECTION 4.3

Location of Inventory and Equipment

11

SECTION 4.4

Condition and Maintenance of Equipment

11

SECTION 4.5

Due Authorization and Issuance

12

SECTION 4.6

No Conflicts, Consents, etc.

12

SECTION 4.7

Collateral

12

SECTION 4.8

Insurance

12

SECTION 4.9

Payment of Taxes; Compliance with Laws; Contested Liens; Claims

12

SECTION 4.10

Access to Collateral, Books and Records; Other Information

12

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

13

 

 

SECTION 5.1

Pledge of Additional Securities Collateral

13

SECTION 5.2

Voting Rights; Distributions; etc.

13

SECTION 5.3

Organization Documents

14

SECTION 5.4

Defaults, Etc.

14

SECTION 5.5

Certain Agreements of Grantors As Issuers and Holders of Equity Interests

14

 

 

 

ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

15

 

 

SECTION 6.1

Grant of License

15

SECTION 6.2

Registrations

15

SECTION 6.3

No Violations or Proceedings

15

SECTION 6.4

Protection of Agent’s Security

15

SECTION 6.5

After-Acquired Property

16

SECTION 6.6

Modifications

16

SECTION 6.7

Litigation

16

SECTION 6.8

Third Party Consents

17

 

 

 

ARTICLE VII REMEDIES

17

 

 

SECTION 7.1

Remedies

17

SECTION 7.2

Notice of Sale

19

SECTION 7.3

Waiver of Notice and Claims

19

SECTION 7.4

Certain Sales of Collateral

19

SECTION 7.5

No Waiver; Cumulative Remedies

20

SECTION 7.6

Certain Additional Actions Regarding Intellectual Property

20

SECTION 7.7

Application of Proceeds

20

 

 

 

ARTICLE IX MISCELLANEOUS

21

 

 

SECTION 8.1

Concerning Agent

21

SECTION 8.2

Agent May Perform; Agent Appointed Attorney-in-Fact

21

SECTION 8.3

Expenses

22

SECTION 8.4

Continuing Security Interest; Assignment

22

SECTION 8.5

Termination; Release

22

SECTION 8.6

Modification in Writing

23

SECTION 8.7

Notices

23

SECTION 8.8

GOVERNING LAW

23

SECTION 8.9

CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL

23

SECTION 8.10

Severability of Provisions

24

SECTION 8.11

Execution in Counterparts; Effectiveness

24

SECTION 8.12

No Release

25

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.13

Obligations Absolute

25

SECTION 8.14

ABL/Term Loan Intercreditor Agreement

25

 

 

 

SIGNATURES

 

 

 

 

 

EXHIBIT 1

Form of Securities Pledge Amendment

 

SCHEDULE I

Filings, Registrations and Recordings

 

SCHEDULE II

Pledged Interests

 

 

iii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of February 28, 2013 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Security Agreement”) made by (i) SUMMER INFANT
(USA), INC., a Rhode Island corporation having an office at 1275 Park East
Drive, Woonsocket, Rhode Island 02895, as lead borrower for itself and the other
Borrowers (the “Lead Borrower”), (ii) SUMMER INFANT, INC., a Delaware
corporation having an office at 1275 Park East Drive, Woonsocket, Rhode Island
02895 (together with the Lead Borrower, the “Original Borrowers”) AND THE OTHER
BORROWERS FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT
(the “Additional Borrowers,” and together with the Original Borrowers, the
“Borrowers”), and (iv) THE GUARANTORS FROM TIME TO TIME PARTY HERETO BY
EXECUTION OF A JOINDER AGREEMENT (the “Guarantors”), as pledgors, assignors and
debtors (the Borrowers, together with the Guarantors, in such capacities and
together with any successors in such capacities, the “Grantors,” and each, a
“Grantor”), in favor of SALUS CAPITAL PARTNERS, LLC, having an office at 197
First Avenue, Suite 250, Needham, Massachusetts 02494, in its capacities as
administrative and collateral agent for the Credit Parties (as defined in the
Term Loan Agreement defined below) pursuant to the Term Loan Agreement, as
pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Agent”).

 

R E C I T A L S :

 

A.                                    The Borrowers, the Agent and the Lenders
party thereto, among others, have, in connection with the execution and delivery
of this Security Agreement, entered into that certain Term Loan Agreement dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”).

 

B.                                    The Borrowers and the Guarantors will
receive substantial benefits from the execution, delivery and performance of the
Term Loan Agreement and each is, therefore, willing to enter into this Security
Agreement.

 

C.                                    This Security Agreement is given by each
Grantor in favor of the Agent for the benefit of the Credit Parties to secure
the payment and performance of all of the Secured Obligations (as hereinafter
defined).

 

D.                                    It is a condition to the obligations of
the Lenders to make the Term Loans under the Term Loan Agreement that each
Grantor execute and deliver the applicable Loan Documents, including this
Security Agreement.

 

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Agent hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1                                           Definitions.

 

(a)                                 Unless otherwise defined herein or in the
Term Loan Agreement, capitalized terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC.

 

(b)                                 Capitalized terms used but not otherwise
defined herein that are defined in the Term Loan Agreement shall have the
meanings given to them in the Term Loan Agreement.

 

(c)                                  The following terms shall have the
following meanings:

 

“Agent” shall have the meaning assigned to such term in the Preamble hereof.

 

“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.

 

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

 

“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.

 

“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and any
other party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

 

“Control” shall mean (i) in the case of each DDA, “control,” as such term is
defined in Section 9-104 of the UCC, and (ii) in the case of any security
entitlement, “control,” as such term is defined in Section 8-106 of the UCC.

 

“Control Agreements” shall mean, collectively, the Blocked Account Agreements
and the Securities Account Control Agreements, if any.

 

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common Law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, including, without limitation, the registrations and applications
listed in Schedule 14 of each Perfection Certificate, together with any and all
(i) rights and privileges arising under Applicable Law with respect to such
Grantor’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights

 

2

--------------------------------------------------------------------------------


 

corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

 

“Distributions” shall mean, collectively, with respect to each Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to such Grantor in respect of or in exchange for any or all of the
Pledged Securities.

 

“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which such Grantor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Grantor’s business.

 

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

 

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.

 

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes held by such Grantor as of the date hereof and each intercompany note
hereafter acquired by such Grantor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

 

“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.

 

“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.

 

“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with any other Person with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.

 

“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to and all patent applications made by such Grantor (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
patents and patent applications listed in Schedule 12 of each Perfection
Certificate, together with any and all (i) rights and privileges arising under
Applicable Law with respect to such

 

3

--------------------------------------------------------------------------------


 

Grantor’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof, (iv) income, fees, royalties, damages, claims
and payments now or hereafter due and/or payable thereunder and with respect
thereto including, without limitation, damages and payments for past, present or
future infringements thereof, (v) rights corresponding thereto throughout the
world and (vi) rights to sue for past, present or future infringements thereof.

 

“Perfection Certificate” shall mean each perfection certificate dated as of the
date hereof, executed and delivered by each Grantor in favor of the Agent for
the benefit of the Credit Parties, and each other Perfection Certificate (which
shall be in form and substance reasonably acceptable to the Agent) executed and
delivered by the applicable Borrower or Guarantor in favor of the Agent for the
benefit of the Credit Parties contemporaneously with the execution and delivery
of a joinder agreement executed in accordance with SECTION 3.6 hereof, in each
case, as the same may be amended, amended and restated, restated, supplemented
or otherwise modified from time to time in accordance with the Term Loan
Agreement.

 

“Pledged Interests” shall mean, collectively, with respect to each Grantor, all
Equity Interests (specifically excluding from the definition of Equity Interests
all shares issued by Summer Infant, Inc.) in any issuer now existing or
hereafter acquired or formed, including, without limitation, all Equity
Interests of such issuer described in Schedule II hereof, together with all
rights, privileges, authority and powers of such Grantor relating to such Equity
Interests issued by any such issuer under the Organization Documents of any such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Grantor in the entries on the
books of any financial intermediary pertaining to such Equity Interests, from
time to time acquired by such Grantor in any manner, and all other Investment
Property owned by such Grantor; provided, however, that to the extent
applicable, Pledged Interests shall not include any interest constituting more
than 65% of the voting power or control of all classes of interests entitled to
vote of any CFC to the extent such pledge would result in an adverse tax
consequence to the Grantor.

 

“Pledged Securities” shall mean, collectively, the Pledged Interests and the
Successor Interests.

 

“Secured Obligations” shall mean the Obligations (as defined in the Term Loan
Agreement); provided, however, that Other Liabilities shall be Secured
Obligations solely to the extent that there is sufficient Collateral following
satisfaction of the Obligations described in clause (a) of the definition of
Obligations.

 

“Securities Account Control Agreement” shall mean an agreement in form and
substance satisfactory to the Agent with respect to any Securities Account of a
Grantor.

 

“Securities Act” means the Securities Exchange Act of 1934, as amended, and the
applicable regulations promulgated by the Securities and Exchange Commission
pursuant to such Act.

 

“Securities Collateral” shall mean, collectively, the Pledged Securities and the
Distributions.

 

“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.

 

“Successor Interests” shall mean, collectively, with respect to each Grantor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Grantor (unless such successor is

 

4

--------------------------------------------------------------------------------


 

such Grantor itself) formed by or resulting from any consolidation or merger in
which any Person listed in Section 1 of any Perfection Certificate is not the
surviving entity; provided, however, that Successor Interests shall not include
shares or interests constituting more than 65% of the voting power or control of
all classes of capital stock or interests entitled to vote of any CFC to the
extent such pledge would result in an adverse tax consequence to such Grantor.

 

“Term Loan Agreement” shall have the meaning assigned to such term in Recital A
hereof.

 

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URLs), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common Law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without limitation, the registrations and applications listed in Schedule 13 of
each Perfection Certificate, together with any and all (i) rights and privileges
arising under Applicable Law with respect to such Grantor’s use of any
trademarks, (ii) reissues, continuations, extensions and renewals thereof,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

SECTION 1.2                                           Interpretation.  The
rules of interpretation specified in Article I of the Term Loan Agreement shall
be applicable to this Security Agreement.

 

SECTION 1.3                                           Perfection Certificate. 
The Agent and each Grantor agree that the Perfection Certificate, and all
schedules, amendments and supplements thereto, are and shall at all times remain
a part of this Security Agreement.

 

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.1                                           Pledge; Grant of Security
Interest.  As collateral security for the payment and performance in full of all
the Secured Obligations, each Grantor hereby pledges and grants to the Agent for
its benefit and for the benefit of the other Credit Parties, a lien on and
security interest in and to all of the right, title and interest of such Grantor
in, to and under all personal property

 

5

--------------------------------------------------------------------------------


 

and interests in such personal property, wherever located, and whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Collateral”), including, without limitation:

 

(a)                                 all Accounts;

 

(b)                                 all Goods, including Equipment, Inventory
and Fixtures;

 

(c)                                  all Documents, Instruments and Chattel
Paper;

 

(d)                                 all Letters of Credit and Letter-of-Credit
Rights;

 

(e)                                  all Securities Collateral;

 

(f)                                   all Investment Property;

 

(g)                                  all Intellectual Property Collateral;

 

(h)                                 all Commercial Tort Claims, including,
without limitation, those described in Section 11 of each Perfection
Certificate;

 

(i)                                     all General Intangibles;

 

(j)                                    all Deposit Accounts;

 

(k)                                 all Supporting Obligations;

 

(l)                                     all books and records relating to the
Collateral; and

 

(m)                             to the extent not covered by clauses (a) through
(l) of this sentence, all other personal property of such Grantor, whether
tangible or intangible and all Proceeds and products of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to such Grantor from time to time with
respect to any of the foregoing.

 

SECTION 2.2                                           Secured Obligations.  This
Security Agreement secures, and the Collateral is collateral security for, the
payment and performance in full when due of the Secured Obligations.

 

SECTION 2.3                                           Security Interest.

 

(a)                                 Each Grantor hereby irrevocably authorizes
the Agent at any time and from time to time to authenticate and file in any
relevant jurisdiction any financing statements (including fixture filings) and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including, without
limitation, (i) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, (ii) a description of the Collateral as “all assets of the Debtor,
wherever located, whether now owned or hereafter acquired” and (iii) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Collateral relates.  Each Grantor agrees to
provide all information described in the immediately preceding sentence to the
Agent promptly upon request.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Each Grantor hereby ratifies its prior
authorization for the Agent to file in any relevant jurisdiction any financing
statements or amendments thereto relating to the Collateral if filed prior to
the date hereof.

 

(c)                                  Each Grantor hereby further authorizes the
Agent to file filings with the United States Patent and Trademark Office and
United States Copyright Office (or any successor office or any similar office in
any other country) or other necessary documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
such Grantor hereunder in any Intellectual Property Collateral, without the
signature of such Grantor, and naming such Grantor, as debtor, and the Agent, as
secured party.

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL

 

SECTION 3.1                                           Delivery of Certificated
Securities Collateral.  Each Grantor represents and warrants that all
certificates, agreements or instruments representing or evidencing the
Securities Collateral in existence on the date hereof have been or will be
delivered to the Agent within forty-five (45) days from the date hereof (except
for the certificates, agreements or instruments representing or evidencing the
Equity Interests of Summer Infant (USA), Inc., which have been delivered as of
the Closing Date) in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank and that the Agent
has or will have a perfected security interest therein.  Each Grantor hereby
agrees that all certificates, agreements or instruments representing or
evidencing Securities Collateral acquired by such Grantor after the date hereof,
shall promptly (and in any event within thirty (30) days) upon receipt thereof
by such Grantor be delivered to and held by or on behalf of the Agent pursuant
hereto.  All certificated Securities Collateral shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Agent.  The Agent shall have the right, at any time upon the
occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Agent or any
of its nominees or endorse for negotiation any or all of the Securities
Collateral, without any indication that such Securities Collateral is subject to
the security interest hereunder.

 

SECTION 3.2                                           Perfection of
Uncertificated Securities Collateral.  Each Grantor represents and warrants that
the Agent has a perfected security interest in all uncertificated Pledged
Securities pledged by it hereunder that are in existence on the date hereof and
that the applicable Organization Documents do not require the consent of the
other shareholders, members, partners or other Persons to permit the Agent or
its designee to be substituted for the applicable Grantor as a shareholder,
member, partner or other equity owner, as applicable, thereto.  Each Grantor
hereby agrees that if any of the Pledged Securities are at any time not
evidenced by certificates of ownership, then each applicable Grantor shall, to
the extent permitted by Applicable Law and upon the request of the Agent, cause
such pledge to be recorded on the equityholder register or the books of the
issuer, execute customary pledge forms or other documents necessary or
reasonably requested to complete the pledge and give the Agent the right to
transfer such Pledged Securities under the terms hereof and, provide to the
Agent an opinion of counsel, in form and substance reasonably satisfactory to
the Agent, confirming such pledge and perfection thereof.

 

7

--------------------------------------------------------------------------------


 

SECTION 3.3                                           Financing Statements and
Other Filings; Maintenance of Perfected Security Interest.  Each Grantor
represents and warrants that the only filings, registrations and recordings
necessary and appropriate to create, preserve, protect, publish notice of and
perfect the security interest granted by each Grantor to the Agent (for the
benefit of the Credit Parties) pursuant to this Security Agreement in respect of
the Collateral are listed on Schedule I hereto.  Each Grantor represents and
warrants that all such filings, registrations and recordings have been delivered
to the Agent in completed and, to the extent necessary or appropriate, duly
executed form for filing in each governmental, municipal or other office
specified in Schedule I.  Each Grantor agrees that at the sole cost and expense
of the Grantors, (i) such Grantor will maintain the security interest created by
this Security Agreement in the Collateral as a perfected security interest 
(except for Permitted Liens) and shall defend such security interest against the
claims and demands of all Persons (other than with respect to Permitted Liens),
(ii) such Grantor shall furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Agent may reasonably request,
all in reasonable detail and (iii) at any time and from time to time, upon the
written request of the Agent, such Grantor shall promptly and duly execute and
deliver, and file and have recorded, such further instruments and documents and
take such further action as the Agent may  reasonably request, including the
filing of any financing statements, continuation statements and other documents
(including this Security Agreement) under the UCC (or other Applicable Laws) in
effect in any jurisdiction with respect to the security interest created hereby
and the execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Agent and in such offices (including, without limitation,
the United States Patent and Trademark Office and the United States Copyright
Office) wherever required by Applicable Law in each case to perfect, continue
and maintain a valid, enforceable, security interest in the Collateral as
provided herein and to preserve the other rights and interests granted to the
Agent hereunder, as against the Grantors and third parties (other than with
respect to Permitted Liens), with respect to the Collateral.

 

SECTION 3.4                                           Other Actions.  In order
to further evidence the attachment, perfection and priority of, and the ability
of the Agent to enforce, the Agent’s security interest in the Collateral, each
Grantor represents, warrants and agrees, in each case at such Grantor’s own
expense, with respect to the following Collateral that:

 

(a)                                 Instruments and Tangible Chattel Paper.  As
of the date hereof (i) no amount payable to such Grantor under or in connection
with any of the Collateral is evidenced by any Instrument or Tangible Chattel
Paper other than such Instruments and Tangible Chattel Paper listed in
Section 4(d) of each Perfection Certificate and (ii) each Instrument and each
item of Tangible Chattel Paper listed in Section 4(d) of each Perfection
Certificate, to the extent requested by the Agent, has been properly endorsed,
assigned and delivered to the Agent, accompanied by instruments of transfer or
assignment and letters of direction duly executed in blank.  If any amount
payable under or in connection with any of the Collateral shall be evidenced by
any Instrument or Tangible Chattel Paper, the Grantor acquiring such Instrument
or Tangible Chattel Paper shall forthwith endorse, assign and deliver the same
to the Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Agent may reasonably request from time to time.

 

(b)                                 Investment Property.

 

(i)                                     As of the date hereof (1) it has no
Deposit Accounts other than those listed in Section 10(iii) of each Perfection
Certificate, (2) it does not hold, own or have any interest in any certificated
securities or uncertificated securities other than those constituting Pledged
Securities with respect to which the Agent has a perfected security interest in
such Pledged Securities, and (3) it has entered into a duly authorized, executed

 

8

--------------------------------------------------------------------------------


 

and delivered Deposit Account Control Agreement with respect to each Deposit
Account listed in Section 10(iii) of each Perfection Certificate as required
under the ABL Agreement.

 

(ii)                                  If any Grantor shall at any time hold or
acquire any certificated securities, other than any securities of any CFC not
required to be pledged hereunder, such Grantor shall promptly notify the Agent
thereof and endorse, assign and deliver the same to the Agent, accompanied by
such instruments of transfer or assignment duly executed in blank, all in form
and substance reasonably satisfactory to the Agent.  If any securities now or
hereafter acquired by any Grantor, other than any securities of any CFC not
required to be pledged hereunder, are uncertificated, such Grantor shall
promptly notify the Agent thereof and pursuant to an agreement in form and
substance reasonably satisfactory to the Agent, either (a) grant Control to the
Agent and cause the issuer to agree to comply with instructions from the Agent
as to such securities, without further consent of any Grantor or such nominee,
(b) cause a security entitlement with respect to such uncertificated security to
be held in a Securities Account with respect to which the Agent has Control or
(c) arrange for the Agent to become the registered owner of the securities. 
Grantor shall not hereafter establish and maintain any Securities Account with
any Securities Intermediary unless (1) the applicable Grantor shall have given
the Agent ten (10) Business Days’ prior written notice of its intention to
establish such new Securities Account with such Securities Intermediary,
(2) such Securities Intermediary shall be reasonably acceptable to the Agent and
(3) such Securities Intermediary and such Grantor shall have duly executed and
delivered a Control Agreement with respect to such Securities Account.  Each
Grantor shall accept any cash and Investment Property which are proceeds of the
Pledged Interests in trust for the benefit of the Agent and promptly upon
receipt thereof, deposit any cash received by it into an account in which the
Agent has Control, or with respect to any Investment Properties or additional
securities, take such actions as required above with respect to such
securities.  The Agent agrees with each Grantor that the Agent shall not give
any entitlement orders or instructions or directions to any issuer of
uncertificated securities or Securities Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Grantor,
unless a Event of Default has occurred and is continuing.  No Grantor shall
grant control over any Pledged Securities to any Person other than the Agent.

 

(iii)                               As between the Agent and the Grantors, the
Grantors shall bear the investment risk with respect to the Investment Property
and Pledged Securities, and the risk of loss of, damage to, or the destruction
of the Investment Property and Pledged Securities, whether in the possession of,
or maintained as a security entitlement or deposit by, or subject to the control
of, the Agent, a Securities Intermediary, any Grantor or any other Person.  Each
Grantor shall promptly pay all Claims and fees of whatever kind or nature with
respect to the Pledged Securities pledged by it under this Security Agreement. 
In the event any Grantor shall fail to make such payment contemplated in the
immediately preceding sentence, the Agent may do so for the account of such
Grantor and the Grantors shall promptly reimburse and indemnify the Agent for
all costs and expenses incurred by the Agent under this SECTION 3.3(b) and under
SECTION 8.3 hereof.

 

(c)                                  Electronic Chattel Paper and Transferable
Records.  As of the date hereof no amount payable under or in connection with
any of the Collateral is evidenced by any Electronic Chattel Paper or any
“transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform

 

9

--------------------------------------------------------------------------------


 

Electronic Transactions Act as in effect in any relevant jurisdiction).  If any
amount payable under or in connection with any of the Collateral shall be
evidenced by any Electronic Chattel Paper or any transferable record, the
Grantor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Agent thereof and shall take such action as the Agent may
reasonably request to vest in the Agent control under UCC Section 9-105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.

 

(d)                                 Letter-of-Credit Rights.  If such Grantor is
at any time a beneficiary under a letter of credit now or hereafter issued in
favor of such Grantor, such Grantor shall promptly notify the Agent thereof and
such Grantor shall, at the request of the Agent, pursuant to an agreement in
form and substance reasonably satisfactory to the Agent, either (i) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to the Agent of, and to pay to the Agent, the proceeds of any drawing
under the letter of credit or (ii) arrange for the Agent to become the
beneficiary of such letter of credit, with the Agent agreeing, in each case,
that the proceeds of any drawing under the letter of credit are to be applied as
provided in the Term Loan Agreement.

 

(e)                                  Commercial Tort Claims.  As of the date
hereof it holds no Commercial Tort Claims other than those listed in Section 11
of each Perfection Certificate.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, such Grantor shall immediately notify the Agent
in writing signed by such Grantor of the brief details thereof and grant to the
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Security Agreement, with such writing to be in form
and substance reasonably satisfactory to the Agent.

 

(f)                                   Motor Vehicles.  As of the date hereof, it
has no motor vehicles.

 

SECTION 3.5                                           Supplements; Further
Assurances.  Each Grantor shall take such further actions, and execute and
deliver to the Agent such additional assignments, agreements, supplements,
powers and instruments, as the Agent may in its reasonable judgment deem
necessary or appropriate, in order to perfect, preserve and protect the security
interest in the Collateral as provided herein and the rights and interests
granted to the Agent hereunder, to carry into effect the purposes hereof or
better to assure and confirm unto the Agent or permit the Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any
Collateral.  If an Event of Default has occurred and is continuing, the Agent
may institute and maintain, in its own name or in the name of any Grantor, such
suits and proceedings as the Agent may be advised by counsel shall be necessary
or expedient to prevent any impairment of the security interest in or the
perfection thereof in the Collateral.  All of the foregoing shall be at the sole
cost and expense of the Grantors.

 

SECTION 3.6                                           Joinder of Additional
Grantors.  The Grantors shall cause each direct or indirect Subsidiary of any
Loan Party which, from time to time, after the date hereof shall be required to
pledge any assets to the Agent for the benefit of the Credit Parties pursuant to
the provisions of the Term Loan Agreement, to execute and deliver to the Agent a
Perfection Certificate and a Joinder, in each case, within five (5) Business
Days of the date on which it was acquired or created and, upon such execution
and delivery, such Subsidiary shall constitute a “Grantor” for all purposes
hereunder with the same force and effect as if originally named as a Grantor
herein, including, but limited to, granting the Agent a security interest in all
Securities Collateral of such Subsidiary.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Term Loan Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:

 

SECTION 4.1                                           Limitation on Liens;
Defense of Claims; Transferability of Collateral.  Each Grantor is as of the
date hereof, and, as to Collateral acquired by it from time to time after the
date hereof, such Grantor will be, the sole direct and beneficial owner of all
Collateral pledged by it hereunder free from any Lien or other right, title or
interest of any Person other than the Liens and security interest created by
this Security Agreement and Permitted Liens.  Each Grantor shall, at its own
cost and expense, defend title to the Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to the Agent and the priority
thereof against all claims and demands of all Persons, at its own cost and
expense, at any time claiming any interest therein adverse to the Agent or any
other Credit Party other than Permitted Liens.  Other than the ABL/Term Loan
Intercreditor Agreement, there is no agreement, and no Grantor shall enter into
any agreement or take any other action, that would restrict the transferability
of any of the Collateral or otherwise impair or conflict with such Grantors’
obligations or the rights of the Agent hereunder.

 

SECTION 4.2                                           Chief Executive Office;
Change of Name; Jurisdiction of Organization.  The exact legal name, type of
organization, jurisdiction of organization, federal taxpayer identification
number, organizational identification number and chief executive office of such
Grantor is indicated next to its name in Sections 1 and 2 of such Grantor’s
Perfection Certificate.  Such Grantor shall furnish to the Agent prompt written
notice of any change in (i) its legal name, (ii) the location of its chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) its identity or type of organization
or corporate structure, (iv) its federal taxpayer identification number or
organizational identification number or (v) its jurisdiction of organization (in
each case, including, without limitation, by merging with or into any other
entity, reorganizing, dissolving, liquidating, reincorporating or incorporating
in any other jurisdiction).  Such Grantor agrees (A) not to effect or permit any
such change unless all filings have been made under the UCC or otherwise that
are required in order for the Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral (subject to, with respect to priority, Permitted Liens having
priority by operation of law) and (B) to take all action reasonably satisfactory
to the Agent to maintain the perfection and priority of the security interest of
the Agent for the benefit of the Credit Parties in the Collateral intended to be
granted hereunder.  Each Grantor agrees to promptly provide the Agent with
certified Organization Documents reflecting any of the changes described in the
preceding sentence.

 

SECTION 4.3                                           Location of Inventory and
Equipment.  As of the Closing Date, all Equipment and Inventory of such Grantor
is located at the chief executive office or such other location listed in
Schedule 5.08(b)(1) and Schedule 5.08(b)(2) of the Term Loan Agreement.

 

SECTION 4.4                                           Condition and Maintenance
of Equipment.  The Equipment of such Grantor is in good repair, working order
and condition, reasonable wear and tear excepted.  Each Grantor shall cause the
Equipment to be maintained and preserved in accordance with the provisions of
the Term Loan Agreement.

 

11

--------------------------------------------------------------------------------


 

SECTION 4.5                                           Due Authorization and
Issuance.  All of the Pledged Interests have been, and to the extent any Pledged
Interests are hereafter issued, such shares or other equity interests will be,
upon such issuance, duly authorized, validly issued and, to the extent
applicable, fully paid and non-assessable.  All of the Pledged Interests have
been fully paid for, and there is no amount or other obligation owing by any
Grantor to any issuer of the Pledged Interests in exchange for or in connection
with the issuance of the Pledged Interests or any Grantor’s status as a partner
or a member of any issuer of the Pledged Interests.

 

SECTION 4.6                                           No Conflicts,
Consents, etc.  Other than the ABL Lenders, no consent of any party (including,
without limitation, equity holders or creditors of such Grantor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
(A) for the grant of the security interest by such Grantor of the Collateral
pledged by it pursuant to this Security Agreement or for the execution, delivery
or performance hereof by such Grantor, (B) for the exercise by the Agent of the
voting or other rights provided for in this Security Agreement or (C) for the
exercise by the Agent of the remedies in respect of the Collateral pursuant to
this Security Agreement except, in each case, for such consents which have been
obtained prior to the date hereof.  Following the occurrence and during the
continuation of an Event of Default, if the Agent desires to exercise any
remedies, voting or consensual rights or attorney-in-fact powers set forth in
this Security Agreement and determines it necessary to obtain any approvals or
consents of any Governmental Authority or any other Person therefor, then, upon
the reasonable request of the Agent, such Grantor agrees to use commercially
reasonable efforts to assist and aid the Agent to obtain as soon as commercially
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.

 

SECTION 4.7                                           Collateral.  The
Collateral described on the schedules annexed hereto constitutes all of the
property of such type of Collateral owned or held by the Grantors.

 

SECTION 4.8                                           Insurance.  Such Grantor
shall maintain or shall cause to be maintained such insurance as is required
pursuant to Section 6.07 of the Term Loan Agreement.

 

SECTION 4.9                                           Payment of Taxes;
Compliance with Laws; Contested Liens; Claims.  Each Grantor represents and
warrants that all Claims imposed upon or assessed against the Collateral have
been paid and discharged except to the extent such Claims constitute a Lien not
yet due and payable or a Permitted Lien.  Each Grantor shall comply with all
Applicable Law relating to the Collateral the failure to comply with which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Each Grantor may at its own expense contest the
validity, amount or applicability of any Claims so long as the contest thereof
shall be conducted in accordance with, and permitted pursuant to the provisions
of, the Term Loan Agreement.  Notwithstanding the foregoing provisions of this
SECTION 4.9, no contest of any such obligation may be pursued by such Grantor if
such contest would violate the provisions of the Term Loan Agreement.

 

SECTION 4.10                                              Access to Collateral,
Books and Records; Other Information.  Upon reasonable prior request to each
Grantor, the Agent, its agents, accountants and attorneys shall have full and
free access to visit and inspect, as applicable, during normal business hours,
all of the Collateral including, without limitation, all of the books,
correspondence and records of such Grantor relating thereto in accordance with
the provisions of Section 6.01 of the Term Loan Agreement.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

SECTION 5.1                                           Pledge of Additional
Securities Collateral.  Each Grantor shall, upon obtaining any Pledged
Securities of any Person required to be pledged hereunder, accept the same in
trust for the benefit of the Agent and forthwith deliver to the Agent a pledge
amendment, duly executed by such Grantor, in substantially the form of Exhibit 1
annexed hereto (each, a “Pledge Amendment”), and the certificates and other
documents required under SECTION 3.1 and SECTION 3.2 hereof in respect of the
additional Pledged Securities which are to be pledged pursuant to this Security
Agreement, and confirming the attachment of the Lien hereby created on and in
respect of such additional Pledged Securities.  Each Grantor hereby authorizes
the Agent to attach each Pledge Amendment to this Security Agreement and agrees
that all Pledged Securities listed on any Pledge Amendment delivered to the
Agent shall for all purposes hereunder be considered Collateral.  After the
Discharge of ABL Obligations, each Grantor shall deliver to the Agent a Pledge
Amendment, duly executed by such Grantor, and the certificates and other
documents required in respect of the Intercompany Notes, and confirming the
attachment of the Lien hereby created on and in respect of such Intercompany
Notes.

 

SECTION 5.2                                           Voting Rights;
Distributions; etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing, each Grantor shall be entitled to exercise any and
all voting and other consensual rights pertaining to the Securities Collateral
or any part thereof for any purpose not inconsistent with the terms or purposes
hereof, the Term Loan Agreement or any other Loan Document evidencing the
Secured Obligations.  The Agent shall be deemed without further action or
formality to have granted to each Grantor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Grantor and
at the sole cost and expense of the Grantors, from time to time execute and
deliver (or cause to be executed and delivered) to such Grantor all such
instruments as such Grantor may reasonably request in order to permit such
Grantor to exercise the voting and other rights which it is entitled to exercise
pursuant to this SECTION 5.2(a).

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default, all rights of each Grantor to exercise the
voting and other consensual rights it would otherwise be entitled to exercise
pursuant to SECTION 5.2(a) hereof without any action (other than, in the case of
any Securities Collateral, the giving of any notice) shall immediately cease,
and all such rights shall thereupon become vested in the Agent, which shall
thereupon have the sole right to exercise such voting and other consensual
rights; provided, that the Agent shall have the right, in its sole discretion,
from time to time following the occurrence and continuance of an Event of
Default to permit such Grantor to exercise such rights under SECTION 5.2(a). 
After such Event of Default is no longer continuing, each Grantor shall have the
right to exercise the voting, managerial and other consensual rights and powers
that it would otherwise be entitled to pursuant to SECTION 5.2(a) hereof.

 

(c)                                  So long as no Event of Default shall have
occurred and be continuing, each Grantor shall be entitled to receive and
retain, and to utilize free and clear of the Lien hereof, any and all
Distributions, but only if and to the extent made in accordance with, and to the
extent permitted by, the provisions of the Term Loan Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Agent to hold as
Collateral and shall, if received by any Grantor, be received in

 

13

--------------------------------------------------------------------------------


 

trust for the benefit of the Agent, be segregated from the other property or
funds of such Grantor and be forthwith delivered to the Agent as Collateral in
the same form as so received (with any necessary endorsement).  The Agent shall,
if necessary, upon written request of any Grantor and at the sole cost and
expense of the Grantors, from time to time execute and deliver (or cause to be
executed and delivered) to such Grantor all such instruments as such Grantor may
reasonably request in order to permit such Grantor to receive the Distributions
which it is authorized to receive and retain pursuant to this SECTION 5.2(c).

 

(d)                                 Upon the occurrence and during the
continuance of any Event of Default, all rights of each Grantor to receive
Distributions which it would otherwise be authorized to receive and retain
pursuant to SECTION 5.2(c) hereof shall cease and all such rights shall
thereupon become vested in the Agent, which shall thereupon have the sole right
to receive and hold as Collateral such Distributions.  After such Event of
Default is no longer continuing, each Grantor shall have the right to receive
the Distributions which it would be authorized to receive and retain pursuant to
SECTION 5.2(c).

 

(e)                                  Each Grantor shall, at its sole cost and
expense, from time to time execute and deliver to the Agent appropriate
instruments as the Agent may reasonably request in order to permit the Agent to
exercise the voting and other rights which it may be entitled to exercise
pursuant to SECTION 5.2(b) hereof and to receive all Distributions which it may
be entitled to receive under SECTION 5.2(d) hereof.

 

(f)                                   All Distributions which are received by
any Grantor contrary to the provisions of SECTION 5.2(d) hereof shall be
received in trust for the benefit of the Agent, shall be segregated from other
funds of such Grantor and shall immediately be paid over to the Agent as
Collateral in the same form as so received (with any necessary endorsement).

 

SECTION 5.3                                           Organization Documents. 
Each Grantor has delivered to the Agent true, correct and complete copies of its
Organization Documents.  The Organization Documents are in full force and
effect.  Except as permitted by the Term Loan Agreement, no Grantor will
terminate or agree to terminate any Organization Documents or make any amendment
or modification to any Organization Documents in a manner adverse to the Credit
Parties, including electing to treat any Pledged Interests of such Grantor as a
security under Section 8-103 of the UCC.

 

SECTION 5.4                                           Defaults, Etc.  Such
Grantor is not in default in the payment of any portion of any mandatory capital
contribution, if any, required to be made under any agreement to which such
Grantor is a party relating to the Pledged Securities pledged by it, and such
Grantor is not in violation of any other provisions of any such agreement to
which such Grantor is a party, or otherwise in default or violation thereunder. 
No Securities Collateral pledged by such Grantor is subject to any defense,
offset or counterclaim, nor have any of the foregoing been asserted or alleged
against such Grantor by any Person with respect thereto, and as of the date
hereof, there are no certificates, instruments, documents or other writings
(other than the Organization Documents and certificates, if any, delivered to
the Agent) which evidence any Pledged Securities of such Grantor.

 

SECTION 5.5                                           Certain Agreements of
Grantors As Issuers and Holders of Equity Interests.

 

(a)                                 In the case of each Grantor which is an
issuer of Securities Collateral, such Grantor agrees to be bound by the terms of
this Security Agreement relating to the Securities Collateral issued by it and
will comply with such terms insofar as such terms are applicable to it.

 

14

--------------------------------------------------------------------------------


 

(b)                                 In the case of each Grantor which is a
partner in a partnership, limited liability company or other entity, such
Grantor hereby consents to the extent required by the applicable Organization
Documents to the pledge by each other Grantor, pursuant to the terms hereof, of
the Pledged Interests in such partnership, limited liability company or other
entity and, upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Interests to the Agent or its nominee
and to the substitution of the Agent or its nominee as a substituted partner or
member in such partnership, limited liability company or other entity with all
the rights, powers and duties of a general partner or a limited partner or
member, as the case may be.

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

 

SECTION 6.1                                           Grant of License.  Without
limiting the rights of Agent as the holder of a Lien on the Intellectual
Property Collateral, for the purpose of enabling the Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
Article VIII hereof at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, assign, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Grantor, wherever the same
may be located, including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.

 

SECTION 6.2                                           Registrations.  Except
pursuant to licenses and other user agreements entered into by any Grantor in
the ordinary course of business that are listed in Sections 12, 13 and 14 of
such Grantor’s Perfection Certificate, on and as of the date hereof (i) each
Grantor owns and possesses the right to use, and has done nothing to authorize
or enable any other Person to use, any material Copyright, Patent or Trademark
listed in Sections 12, 13 and 14 of such Grantor’s Perfection Certificate, and
(ii) all registrations listed in Sections 12, 13 and 14 of such Grantor’s
Perfection Certificate are valid and in full force and effect.

 

SECTION 6.3                                           No Violations or
Proceedings.  To each Grantor’s knowledge, on and as of the date hereof, there
is no violation by others of any right of such Grantor with respect to any
Copyright, Patent or Trademark listed in Sections 12, 13 or 14 of such Grantor’s
Perfection Certificate, respectively, pledged by it under the name of such
Grantor, except as may be otherwise disclosed to the Agent on the schedules to
the Term Loan Agreement.

 

SECTION 6.4                                           Protection of Agent’s
Security.  On a continuing basis, each Grantor shall, at its sole cost and
expense, (i) promptly following its becoming aware thereof, notify the Agent of
(A) any adverse determination in any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office with respect to any
Patent, Trademark or Copyright necessary for the conduct of business of such
Grantor or (B) the institution of any proceeding or any adverse determination in
any federal, state or local court or administrative body regarding such
Grantor’s claim of ownership in or right to use any of the Intellectual Property
Collateral material to the use and operation of the Collateral, its right to
register such Intellectual Property Collateral or its right to keep and maintain
such registration in full force and effect,

 

15

--------------------------------------------------------------------------------


 

(ii) maintain and protect the Intellectual Property Collateral necessary for the
conduct of business of such Grantor, (iii) not permit to lapse or become
abandoned any Intellectual Property Collateral necessary for the conduct of
business of such Grantor, and not settle or compromise any pending or future
litigation or administrative proceeding with respect to such Intellectual
Property Collateral, in each case except as shall be consistent with
commercially reasonable business judgment and, if any Event of Default has
occurred and is continuing, with the prior approval of the Agent (such approval
not to be unreasonably withheld), (iv) upon such Grantor’s obtaining knowledge
thereof, promptly notify the Agent in writing of any event which may be
reasonably expected to materially and adversely affect the value or utility of
the Intellectual Property Collateral or any portion thereof material to the use
and operation of the Collateral, the ability of such Grantor or the Agent to
dispose of the Intellectual Property Collateral or any portion thereof or the
rights and remedies of the Agent in relation thereto including, without
limitation, a levy or threat of levy or any legal process against the
Intellectual Property Collateral or any portion thereof, (v) not license the
Intellectual Property Collateral other than licenses entered into by such
Grantor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the material licenses in a manner that materially
and adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of the Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
intended to be granted to the Agent for the benefit of the Credit Parties,
without the consent of the Agent, (vi) until the Agent exercises its rights to
make collection, diligently keep adequate records respecting the Intellectual
Property Collateral and (vii) furnish to the Agent from time to time upon the
Agent’s reasonable request therefor detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to the Intellectual Property
Collateral as the Agent may from time to time request.  Notwithstanding the
foregoing, nothing herein shall prevent any Grantor from selling, disposing of
or otherwise using any Intellectual Property Collateral as permitted under the
Term Loan Agreement.

 

SECTION 6.5                                           After-Acquired Property. 
If any Grantor shall, at any time before this Security Agreement shall have been
terminated in accordance with SECTION 8.5(a), (i) obtain any rights to any
additional Intellectual Property Collateral or (ii) become entitled to the
benefit of any additional Intellectual Property Collateral or any renewal or
extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Intellectual Property Collateral, or any improvement
on any Intellectual Property Collateral, the provisions hereof shall
automatically apply thereto and any such item enumerated in clause (i) or
(ii) of this SECTION 6.5 with respect to such Grantor shall automatically
constitute Intellectual Property Collateral if such would have constituted
Intellectual Property Collateral at the time of execution hereof and be subject
to the Lien and security interest created by this Security Agreement without
further action by any party.  With respect to any federally registered
Intellectual Property Collateral, each Grantor shall promptly (a) provide to the
Agent written notice of any of the foregoing and (b) confirm the attachment of
the Lien and security interest created by this Security Agreement to any rights
described in clauses (i) and (ii) of the immediately preceding sentence of this
SECTION 6.5 by execution of an instrument in form reasonably acceptable to the
Agent.

 

SECTION 6.6                                           Modifications.  Each
Grantor authorizes the Agent to modify this Security Agreement by amending
Sections 12, 13 and 14 of such Grantor’s Perfection Certificate to include any
Intellectual Property Collateral acquired or arising after the date hereof of
such Grantor including, without limitation, any of the items listed in
SECTION 6.5 hereof.

 

SECTION 6.7                                           Litigation.  Unless there
shall occur and be continuing any Event of Default, each Grantor shall have the
right to commence and prosecute in its own name, as the party in interest, for
its own benefit and at the sole cost and expense of the Grantors, such
applications for

 

16

--------------------------------------------------------------------------------


 

protection of the Intellectual Property Collateral and suits, proceedings or
other actions to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value or other damage as are necessary to protect the
Intellectual Property Collateral.  Upon the occurrence and during the
continuance of any Event of Default, the Agent shall have the right but shall in
no way be obligated to file applications for protection of the Intellectual
Property Collateral and/or bring suit in the name of any Grantor, the Agent or
the other Credit Parties to enforce the Intellectual Property Collateral and any
license thereunder.  In the event of such suit, each Grantor shall, at the
reasonable request of the Agent, do any and all lawful acts and execute any and
all documents requested by the Agent in aid of such enforcement and the Grantors
shall promptly reimburse and indemnify the Agent, as the case may be, for all
costs and expenses incurred by the Agent in the exercise of its rights under
this SECTION 6.7 in accordance with SECTION 8.3 hereof.  In the event that the
Agent shall elect not to bring suit to enforce the Intellectual Property
Collateral, each Grantor agrees, at the request of the Agent, to take all
commercially reasonable actions necessary, whether by suit, proceeding or other
action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by others and for that purpose agrees to diligently maintain
any suit, proceeding or other action against any Person so infringing necessary
to prevent such infringement.

 

SECTION 6.8                                           Third Party Consents. 
Each Grantor shall use commercially reasonable efforts to obtain the consent of
third parties to the extent such consent is necessary or desirable to create a
valid, perfected security interest in favor of the Agent in any Intellectual
Property Collateral.

 

ARTICLE VII

 

REMEDIES

 

SECTION 7.1                                           Remedies.  Upon the
occurrence and during the continuance of any Event of Default the Agent may, and
at the direction of the Required Lenders, shall, from time to time in respect of
the Collateral, in addition to the other rights and remedies provided for
herein, under Applicable Law or otherwise available to it:

 

(a)                                 Personally, or by agents or attorneys,
immediately take possession of the Collateral or any part thereof, from any
Grantor or any other Person who then has possession of any part thereof with or
without notice or process of law, and for that purpose may enter upon any
Grantor’s premises where any of the Collateral is located, remove such
Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Collateral and use in connection
with such removal and possession any and all services, supplies, aids and other
facilities of any Grantor;

 

(b)                                 Demand, sue for, collect or receive any
money or property at any time payable or receivable in respect of the Collateral
including, without limitation, instructing the obligor or obligors on any
agreement, instrument or other obligation constituting part of the Collateral to
make any payment required by the terms of such agreement, instrument or other
obligation directly to the Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Grantor, prior to receipt by any such obligor
of such instruction, such Grantor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Agent and shall promptly pay such
amounts to the Agent;

 

17

--------------------------------------------------------------------------------


 

(c)                                  Sell, assign, grant a license to use or
otherwise liquidate, or direct any Grantor to sell, assign, grant a license to
use or otherwise liquidate, any and all investments made in whole or in part
with the Collateral or any part thereof, and take possession of the proceeds of
any such sale, assignment, license or liquidation;

 

(d)                                 Take possession of the Collateral or any
part thereof, by directing any Grantor in writing to deliver the same to the
Agent at any place or places so designated by the Agent, in which event such
Grantor shall at its own expense:  (A) forthwith cause the same to be moved to
the place or places designated by the Agent and therewith delivered to the
Agent, (B) store and keep any Collateral so delivered to the Agent at such place
or places pending further action by the Agent and (C) while the Collateral shall
be so stored and kept, provide such security and maintenance services as shall
be necessary to protect the same and to preserve and maintain them in good
condition.  Each Grantor’s obligation to deliver the Collateral as contemplated
in this SECTION 7.1 is of the essence hereof.  Upon application to a court of
equity having jurisdiction, the Agent shall be entitled to a decree requiring
specific performance by any Grantor of such obligation;

 

(e)                                  Withdraw all moneys, instruments,
securities and other property in any bank, financial securities, deposit or
other account of any Grantor constituting Collateral for application to the
Secured Obligations as provided in SECTION 7.7 hereof;

 

(f)                                   Retain and apply the Distributions to the
Secured Obligations as provided in Article V hereof;

 

(g)                                  Exercise any and all rights as beneficial
and legal owner of the Collateral, including, without limitation, perfecting
assignment of and exercising any and all voting, consensual and other rights and
powers with respect to any Collateral; and

 

(h)                                 Exercise all the rights and remedies of a
secured party under the UCC, and the Agent may also in its sole discretion,
without notice except as specified in SECTION 7.2 hereof, sell, assign or grant
a license to use the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of the Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Agent may deem commercially
reasonable.  The Agent or any other Credit Party or any of their respective
Affiliates may be the purchaser, licensee, assignee or recipient of any or all
of the Collateral at any such sale and shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold, assigned or licensed at such sale, to use and
apply any of the Secured Obligations owed to such Person as a credit on account
of the purchase price of any Collateral payable by such Person at such sale. 
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives, to the fullest
extent permitted by Law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  The Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.  The
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  To the fullest
extent permitted by Law, each Grantor hereby waives any claims against the Agent
arising by reason of the fact that the price at which any Collateral may have
been sold, assigned or licensed at such a private sale was less than the price
which might have

 

18

--------------------------------------------------------------------------------


 

been obtained at a public sale, even if the Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.

 

SECTION 7.2                                           Notice of Sale.  Each
Grantor acknowledges and agrees that, to the extent notice of sale or other
disposition of Collateral shall be required by Applicable Law and unless the
Collateral is perishable or threatens to decline speedily in value, or is of a
type customarily sold on a recognized market (in which event the Agent shall
provide such Grantor such advance notice as may be practicable under the
circumstances), ten (10) days’ prior notice to such Grantor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters.  No notification need be given to any Grantor if
it has signed, after the occurrence of an Event of Default, a statement
renouncing or modifying (as permitted under Law) any right to notification of
sale or other intended disposition.

 

SECTION 7.3                                           Waiver of Notice and
Claims.  Each Grantor hereby waives, to the fullest extent permitted by
Applicable Law, notice or judicial hearing in connection with the Agent’s taking
possession or the Agent’s disposition of any of the Collateral, including,
without limitation, any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Grantor would otherwise have
under law, and each Grantor hereby further waives, to the fullest extent
permitted by Applicable Law:  (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Agent’s rights
hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any Applicable Law.  The
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VIII in the absence of gross negligence or willful misconduct.  Any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.

 

SECTION 7.4                                           Certain Sales of
Collateral.

 

(a)                                 Each Grantor recognizes that, by reason of
certain prohibitions contained in law, rules, regulations or orders of any
Governmental Authority, the Agent may be compelled, with respect to any sale of
all or any part of the Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority.  Each Grantor acknowledges that any
such sales may be at prices and on terms less favorable to the Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by Applicable Law, the Agent shall have no obligation to engage in
public sales.

 

(b)                                 Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act, and applicable state
securities Laws, the Agent may be compelled, with respect to any sale of all or
any part of the Securities Collateral and Investment Property, to limit
purchasers to Persons who will agree, among other things, to acquire such
Securities Collateral or Investment Property for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges that any such private sales may be at prices and on terms
less favorable to the Agent than those obtainable through a public sale without
such restrictions (including, without limitation, a public offering made
pursuant to a registration statement under

 

19

--------------------------------------------------------------------------------


 

the Securities Act), and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner and that the Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Securities Collateral or Investment
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities Laws, even if such issuer
would agree to do so.

 

(c)                                  If the Agent determines to exercise its
right to sell any or all of the Securities Collateral or Investment Property,
upon written request, the applicable Grantor shall from time to time furnish to
the Agent all such information as the Agent may reasonably request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Agent as exempt transactions under
the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

 

SECTION 7.5                                           No Waiver; Cumulative
Remedies.

 

(a)                                 No failure on the part of the Agent to
exercise, no course of dealing with respect to, and no delay on the part of the
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy; nor shall the Agent be required to
look first to, enforce or exhaust any other security, collateral or guaranties. 
The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law.

 

(b)                                 In the event that the Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Security Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Agent, then and in every such case, the Grantors,
the Agent and each other Credit Party shall be restored to their respective
former positions and rights hereunder with respect to the Collateral, and all
rights, remedies and powers of the Agent and the other Credit Parties shall
continue as if no such proceeding had been instituted.

 

SECTION 7.6                                           Certain Additional Actions
Regarding Intellectual Property.  If any Event of Default shall have occurred
and be continuing, upon the written demand of Agent, each Grantor shall execute
and deliver to Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and such other documents as are necessary or
appropriate to carry out the intent and purposes hereof to the extent such
assignment does not result in any loss of rights therein under Applicable Law. 
Within five (5) Business Days of written notice thereafter from Agent, each
Grantor shall make available to Agent, to the extent within such Grantor’s power
and authority, such personnel in such Grantor’s employ on the date of the Event
of Default as Agent may reasonably designate to permit such Grantor to continue,
directly or indirectly, to produce, advertise and sell the products and services
sold by such Grantor under the registered Patents, Trademarks and/or Copyrights,
and such Persons shall be available to perform their prior functions on Agent’s
behalf.

 

SECTION 7.7                                           Application of Proceeds. 
The proceeds received by the Agent in respect of any sale of, collection from or
other realization upon all or any part of the Collateral pursuant to the
exercise by the Agent of its remedies shall be applied, together with any other
sums then held by the Agent pursuant to this Security Agreement, in accordance
with and as set forth in Section 8.03 of the Term Loan Agreement.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.1                                           Concerning Agent.

 

(a)                                 The Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact.  The Agent may
resign and a successor Agent may be appointed in the manner provided in the Term
Loan Agreement.  Upon the acceptance of any appointment as the Agent by a
successor Agent, that successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
under this Security Agreement, and the retiring Agent shall thereupon be
discharged from its duties and obligations under this Security Agreement.  After
any retiring Agent’s resignation, the provisions hereof shall inure to its
benefit as to any actions taken or omitted to be taken by it under this Security
Agreement while it was the Agent.

 

(b)                                 The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equivalent to
that which the Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Agent nor any of the other Credit Parties shall have responsibility for,
without limitation (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Agent or any other Credit Party has or
is deemed to have knowledge of such matters or (ii) taking any necessary steps
to preserve rights against any Person with respect to any Collateral.

 

(c)                                  The Agent shall be entitled to rely upon
any written notice, statement, certificate, order or other document or any
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person, and, with respect to all matters
pertaining to this Security Agreement and its duties hereunder, upon advice of
counsel selected by it.

 

(d)                                 If any item of Collateral also constitutes
collateral granted to Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, Agent, in its sole discretion, shall select which provision or
provisions shall control.

 

SECTION 8.2                                           Agent May Perform; Agent
Appointed Attorney-in-Fact.  If any Grantor shall fail to perform any covenants
contained in this Security Agreement or in the Term Loan Agreement (including,
without limitation, such Grantor’s covenants to (i) pay the premiums in respect
of all required insurance policies hereunder, (ii) pay Claims, (iii) make
repairs, (iv) discharge Liens or (v) pay or perform any other obligations of
such Grantor with respect to any Collateral) or if any warranty on the part of
any Grantor contained herein shall be breached, the Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that Agent shall in no
event be bound to inquire into the validity of any tax, lien, imposition or
other obligation which such Grantor fails to pay or perform as and when required
hereby.  Any and all amounts so expended by the Agent shall be paid by the
Grantors in accordance with the provisions of SECTION 8.3 hereof.  Neither the
provisions of this SECTION 8.2 nor any action taken by Agent pursuant to the
provisions of this SECTION 8.2 shall prevent any such

 

21

--------------------------------------------------------------------------------


 

failure to observe any covenant contained in this Security Agreement nor any
breach of warranty from constituting an Event of Default.  Each Grantor hereby
appoints the Agent its attorney-in-fact, with full authority in the place and
stead of such Grantor and in the name of such Grantor, or otherwise, from time
to time after the occurrence and during the continuation of an Event of Default
in the Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Term Loan Agreement and the other Security
Documents which the Agent may deem necessary to accomplish the purposes hereof. 
The foregoing grant of authority is a power of attorney coupled with an interest
and such appointment shall be irrevocable for the term hereof.  Each Grantor
hereby ratifies all that such attorney shall lawfully do or cause to be done by
virtue hereof.

 

SECTION 8.3                                           Expenses.  Each Grantor
will upon demand pay to the Agent the amount of any and all amounts required to
be paid pursuant to Section 10.04(a) of the Term Loan Agreement.

 

SECTION 8.4                                           Continuing Security
Interest; Assignment.  This Security Agreement shall create a continuing
security interest in the Collateral and shall (i) be binding upon the Grantors,
their respective successors and assigns, and (ii) inure, together with the
rights and remedies of the Agent hereunder, to the benefit of the Agent and the
other Credit Parties and each of their respective successors, transferees and
assigns.  No other Persons (including, without limitation, any other creditor of
any Grantor) shall have any interest herein or any right or benefit with respect
hereto.  Without limiting the generality of the foregoing clause (ii), any
Credit Party may assign or otherwise transfer any indebtedness held by it
secured by this Security Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Credit Party, herein or otherwise, subject, however, to the provisions
of the Term Loan Agreement.

 

SECTION 8.5                                           Termination; Release.

 

(a)                                 This Security Agreement, the Lien in favor
of the Agent (for the benefit of itself and the other Credit Parties) and all
other security interests granted hereby shall terminate with respect to all
Secured Obligations (other than contingent indemnification obligations for which
claims have not been asserted) when (i) the Commitments shall have expired or
been terminated, (ii) the principal of and interest on each Loan and all fees
and other Secured Obligations shall have been indefeasibly paid in full in cash;
provided, however, that in connection with the termination of this Security
Agreement, the Agent may require such indemnities as it shall reasonably deem
necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Secured Obligations that may
subsequently be reversed or revoked and (y) any obligations that may thereafter
arise with respect to the Other Liabilities.

 

(b)                                 The Collateral shall be released from the
Lien of this Security Agreement in accordance with the provisions of the Term
Loan Agreement.  Upon termination hereof or any release of Collateral in
accordance with the provisions of the Term Loan Agreement, the Agent shall, upon
the request and at the sole cost and expense of the Grantors, assign, transfer
and deliver to the Grantors, against receipt and without recourse to or warranty
by the Agent, such of the Collateral to be released (in the case of a release)
or all of the Collateral (in the case of termination of this Security Agreement)
as may be in possession of the Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral, proper documents and instruments (including UCC-3 termination
statements or releases) acknowledging the termination hereof or the release of
such Collateral, as the case may be.

 

22

--------------------------------------------------------------------------------


 

(c)                                  At any time that the respective Grantor
desires that the Agent take any action described in clause (b) of this SECTION
8.5, such Grantor shall, upon request of the Agent, deliver to the Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to clause (a) or (b) of this SECTION 8.5.  The Agent shall
have no liability whatsoever to any other Credit Party as the result of any
release of Collateral by it as permitted (or which the Agent in good faith
believes to be permitted) by this SECTION 8.5.

 

SECTION 8.6                                           Modification in Writing. 
No amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Grantor therefrom, shall
be effective unless the same shall be made in accordance with the terms of the
Term Loan Agreement and unless in writing and signed by the Agent and the
Grantors.  Any amendment, modification or supplement of or to any provision
hereof, any waiver of any provision hereof and any consent to any departure by
any Grantor from the terms of any provision hereof shall be effective only in
the specific instance and for the specific purpose for which made or given. 
Except where notice is specifically required by this Security Agreement or any
other document evidencing the Secured Obligations, no notice to or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.

 

SECTION 8.7                                           Notices.  Unless otherwise
provided herein or in the Term Loan Agreement, any notice or other communication
herein required or permitted to be given shall be given in the manner and become
effective as set forth in the Term Loan Agreement, as to any Grantor, addressed
to it at the address of the Lead Borrower set forth in the Term Loan Agreement
and as to the Agent, addressed to it at the address set forth in the Term Loan
Agreement, or in each case at such other address as shall be designated by such
party in a written notice to the other parties hereto complying as to delivery
with the terms of this SECTION 8.7.

 

SECTION 8.8                                           GOVERNING LAW.  THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAWS THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

SECTION 8.9                                           CONSENT TO JURISDICTION;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)                                 EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH GRANTOR AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY

 

23

--------------------------------------------------------------------------------


 

OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(b)                                 EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION.  EACH GRANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(c)                                  EACH GRANTOR AGREES THAT ANY ACTION
COMMENCED BY ANY GRANTOR ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN
CONNECTION WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
ANY FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION
AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY
SUCH ACTION.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.7.  NOTHING
IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH
ANY SUCH PERSON IS JOINED AS A PARTY LITIGANT).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.10                                    Severability of Provisions.  Any
provision hereof which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 8.11                                    Execution in Counterparts;
Effectiveness.  This Security Agreement may be executed in any number of
counterparts (and by different parties hereto in different

 

24

--------------------------------------------------------------------------------


 

counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Security Agreement by telecopy, pdf or
other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Security Agreement.

 

SECTION 8.12                                    No Release.  Nothing set forth
in this Security Agreement shall relieve any Grantor from the performance of any
term, covenant, condition or agreement on such Grantor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any Person under or in respect of any of the Collateral or shall impose any
obligation on the Agent or any other Credit Party to perform or observe any such
term, covenant, condition or agreement on such Grantor’s part to be so performed
or observed or shall impose any liability on the Agent or any other Credit Party
for any act or omission on the part of such Grantor relating thereto or for any
breach of any representation or warranty on the part of such Grantor contained
in this Security Agreement, the Term Loan Agreement or the other Loan Documents,
or under or in respect of the Collateral or made in connection herewith or
therewith.  The obligations of each Grantor contained in this SECTION 8.12 shall
survive the termination hereof and the discharge of such Grantor’s other
obligations under this Security Agreement, the Term Loan Agreement and the other
Loan Documents.

 

SECTION 8.13                                    Obligations Absolute.  All
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of:

 

(a)                                 any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Grantor;

 

(b)                                 any lack of validity or enforceability of
the Term Loan Agreement or any other Loan Document, or any other agreement or
instrument relating thereto;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the Term
Loan Agreement or any other Loan Document or any other agreement or instrument
relating thereto;

 

(d)                                 any pledge, exchange, release or
non-perfection of any other collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the Secured
Obligations;

 

(e)                                  any exercise, non-exercise or waiver of any
right, remedy, power or privilege under or in respect hereof, the Term Loan
Agreement or any other Loan Document except as specifically set forth in a
waiver granted pursuant to the provisions of SECTION 8.6 hereof; or

 

(f)                                   any other circumstances which might
otherwise constitute a defense available to, or a discharge of, any Grantor
(other than the termination of this Security Agreement in accordance with
SECTION 8.5(a) hereof).

 

SECTION 8.14                                    ABL/Term Loan Intercreditor
Agreement.   Notwithstanding anything herein to the contrary, each of Agent, on
behalf of the Lenders, and each Loan Party acknowledges that the Lien and
security interests granted to Agent pursuant to this Agreement and the other
Loan Documents and the exercise of any right or remedy by Agent thereunder or
hereunder and the obligations of the Loan Parties under this Agreement and the
other Loan Documents are subject in all respects to the provisions of the
ABL/Term Loan Intercreditor Agreement, which Agent is hereby

 

25

--------------------------------------------------------------------------------


 

directed by the Lenders to execute and deliver, and perform in accordance with
its terms.  In the event of any conflict between the terms of the ABL/Term Loan
Intercreditor Agreement and this Agreement or any other Loan Document, the terms
of the ABL/Term Loan Intercreditor Agreement shall govern and control and
notwithstanding anything to the contrary herein, Agent and the Lenders hereby
agree and acknowledge that prior to the Discharge of ABL Obligations any
requirement of this Agreement to deliver any ABL Priority Collateral, or the
proceeds thereof, to Agent shall be deemed satisfied by delivery of such ABL
Priority Collateral or the proceeds thereof to the ABL Agent, including any
requirement resulting from a Permitted Disposition.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantors and the Agent have caused this Security
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

 

SUMMER INFANT (USA), INC., as a Grantor

 

 

 

 

By:

/s/ Jason P. Macari

 

Name:

Jason P. Macari

 

Title:

CEO

 

 

 

 

 

 

 

SUMMER INFANT, INC., as a Grantor

 

 

 

 

By:

/s/ Jason P. Macari

 

Name:

Jason P. Macari

 

Title:

CEO

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

 

SALUS CAPITAL PARTNERS, LLC, as Agent

 

 

 

 

By:

/s/ Jonas D.L. McCray

 

Name:

Jonas D.L. McCray

 

Title:

Senior Vice President

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

[Form of]

 

SECURITIES PLEDGE AMENDMENT

 

This Securities Pledge Amendment, dated as of                   , is delivered
pursuant to SECTION 5.1 of that certain Security Agreement (as amended, amended
and restated, restated, supplemented or otherwise modified from time to time,
the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of February  28,  2013 made by (i) SUMMER INFANT
(USA), INC. as lead borrower for itself and the other Borrowers (the “Lead
Borrower”), (ii) THE BORROWERS party thereto from time to time (together with
the Lead Borrower, the “Borrowers”), and (iii) THE GUARANTORS party thereto from
time to time (the “Guarantors”), as pledgors, assignors and debtors (the
Borrowers, together with the Guarantors, in such capacities and together with
any successors in such capacities, the “Grantors,” and each, a “Grantor”), in
favor of SALUS CAPITAL PARTNERS, LLC, having an office at 197 First Avenue,
Suite 250, Needham, Massachusetts 02494, in its capacity as administrative and
collateral agent for the Credit Parties, as pledgee, assignee and secured party
(in such capacities and together with any successors in such capacities, the
“Agent”).  The undersigned hereby agrees that this Securities Pledge Amendment
may be attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Securities Pledge Amendment shall be deemed to
be and shall become part of the Collateral and shall secure all Secured
Obligations.

 

--------------------------------------------------------------------------------